DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.  With regard to the amendments to claims 1, 16 and 17, Applicant states that “these features, which correspond to features from former claims 4,5, 6, and 8 are not present in Hollnbuchner and Tomita with regard to 35 U.S.C. § 102”.  Applicant does not explain why it is they believe that Hollnbuchner and Tomita do not show these features, only that they don’t.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant states that the purposes and/or functions of Hollnbuchner and Tomita are different than that of the instant application.  In response to applicant's argument that the shape of the indentation of the instant application “avoids or reduces further disturbances in the overall flow regime” while the function of Hollnbuchner “is to accept sound waves arising at the blades of the compressor wheel” and that the configuration of Tomita “would cause turbulence within the recirculation channel when compared to the implementation of the present invention”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that the instant application shows an “approximately semi-circular” form or a “partially circular surface”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an “approximately semi-circular” form or a “partially circular surface”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that when considering Tomita, “it is unclear what motivation “a notional skilled person “would have to remove the additional inlet to the recirculation channel”.  It is worth pointing out that this modification has not been made or proposed, either in the previous Office action or in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transition" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claims 2-6, 9-12, 14 and 15, in that claims 2-6, 9-12, 14 and 15 depend either directly or indirectly from claim 1, claims 2-6, 9-12, 14 and 15 are similarly rejected.
Claim 1 recites the limitation "the compressor house" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claims 2-6, 9-12, 14 and 15, in that claims 2-6, 9-12, 14 and 15 depend either directly or indirectly from claim 1, claims 2-6, 9-12, 14 and 15 are similarly rejected.
Claim 16 recites the limitation "the transition" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the compressor house" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the transition" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the compressor house" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2010/0111676 (Hollnbuchner et al. hereinafter).
With regard to claim 1, insofar as claim 1 is definite, Hollnbuchner et al. discloses a turbocharger (Title) comprising:
a housing (2) having an inner surface defining a flow path between an inlet (4) and an outlet of a compressor (1) of the turbocharger; and 
a compressor wheel (5) supported within the housing (2), the inner surface comprising an indent (8) having a portion that is located upstream of the compressor wheel (5) and undercut into the housing (2) towards the inlet (4), the indent (8) comprising:
a downstream edge leading into the indent and located at a first transverse plane, P1, of the inlet;
a bottom surface defining the extent by which the indent (8) is undercut towards the inlet, the bottom surface being spaced axially upstream of P1 by a distance L2;
an upstream edge located at a second transverse plane of the inlet, the second transverse plane being spaced axially upstream of P1 by a distance L3, wherein L3 is less than distance L2; and
wherein the transition between the upstream edge, bottom surface, downstream edge and the inner surface of the compressor house is continuous.  See Annotated Fig. 1 of Hollnbuchner et al. below.

    PNG
    media_image1.png
    518
    654
    media_image1.png
    Greyscale

Annotated Fig. 1 of Hollnbuchner et al.
With regard to claim 2, insofar as claim 2 is definite, Hollnbuchner et al. discloses the turbocharger according to claim 1, wherein the indent (8) comprises a circumferential groove (paragraph [0023]).
With regard to claim 3, insofar as claim 3 is definite, Hollnbuchner et al. discloses the turbocharger according to claim 1, wherein the indent (8) is discontinuous in a circumferential direction (paragraph [0023]).
With regard to claim 12, insofar as claim 12 is definite, Hollnbuchner et al. discloses the turbocharger according to claim 1, wherein the indent (8) comprises a downstream edge located at a first transverse plane of the inlet, and an upstream edge located at a second transverse plane of the inlet, the downstream edge defining a first radial dimension of the inlet and the upstream edge defining a second radial dimension of the inlet, where in the first radial dimension is different from the second radial dimension.  See Annotated Fig. 1 of Hollnbuchner et al. above with a horizontal line (Hz) showing that the first and second radial dimensions in reference to axis 1’ are different.
With regard to claim 14, insofar as claim 14 is definite, Hollnbuchner et al. discloses the turbocharger according to claim 1, wherein the transverse cross section of the inlet varies along the length of the inlet (Fig. 1).
With regard to claim 15, insofar as claim 15 is definite, Hollnbuchner et al. discloses the turbocharger according to claim 1, the housing (2) comprising a secondary gas inlet (3), wherein the indent (8) is downstream of the secondary gas inlet (3).  The downstream indent (8) is in part downstream of secondary inlet (3) (Fig. 1).
With regard to claim 16, insofar as claim 16 is definite, Hollnbuchner et al. discloses a compressor housing (2) having an inner surface defining a flow path between an inlet (4) and an outlet of the compressor housing (2) and being configured to support a compressor wheel (5) therein, the inner surface comprising an indent (8) having a portion that is located upstream of the compressor wheel (5) in an assembled configuration and undercut into the housing (8) towards the inlet (4), the indent (8) comprising:
a downstream edge leading into the indent and located at a first transverse plane, P1, of the inlet;
a bottom surface defining the extent by which the indent (8) is undercut towards the inlet, the bottom surface being spaced axially upstream of P1 by a distance L2;
an upstream edge located at a second transverse plane of the inlet, the second transverse plane being spaced axially upstream of P1 by a distance L3, wherein L3 is less than distance L2; and
wherein the transition between the upstream edge, bottom surface, downstream edge and the inner surface of the compressor house is continuous.  See Annotated Fig. 1 of Hollnbuchner et al. above.
With regard to claim 17, insofar as claim 17 is definite, Hollnbuchner et al. discloses a vehicle having a turbocharger, the turbocharger comprising: 
a housing (2) having an inner surface defining a flow path between an inlet (4) and an outlet of a compressor (1) of the turbocharger; and 
a compressor wheel (5) supported within the housing (2), the inner surface comprising an indent (8) having a portion that is located upstream of the compressor wheel (5) and undercut into the housing (2) towards the inlet (4), the indent (8) comprising:
a downstream edge leading into the indent and located at a first transverse plane, P1, of the inlet;
a bottom surface defining the extent by which the indent (8) is undercut towards the inlet, the bottom surface being spaced axially upstream of P1 by a distance L2;
an upstream edge located at a second transverse plane of the inlet, the second transverse plane being spaced axially upstream of P1 by a distance L3, wherein L3 is less than distance L2; and
wherein the transition between the upstream edge, bottom surface, downstream edge and the inner surface of the compressor house is continuous.  See Annotated Fig. 1 of Hollnbuchner et al. above.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAP 2020/0271045 (Tomita et al. hereinafter).
With regard to claim 1, insofar as claim 1 is definite, Tomita et al. discloses a turbocharger (2) comprising:
a housing (12) having an inner surface defining a flow path between an inlet and an outlet of a compressor (4) of the turbocharger; and 
a compressor wheel (14) supported within the housing (12), the inner surface comprising an indent (Fig. 2) having a portion that is located upstream of the compressor wheel (14) and undercut into the housing (12) towards the inlet (Fig. 2), the indent (Fig. 2) comprising:
a downstream edge leading into the indent and located at a first transverse plane, P1, of the inlet;
a bottom surface defining the extent by which the indent (Fig. 2) is undercut towards the inlet, the bottom surface being spaced axially upstream of P1 by a distance L2;
an upstream edge located at a second transverse plane of the inlet, the second transverse plane being spaced axially upstream of P1 by a distance L3, wherein L3 is less than distance L2; and
wherein the transition between the upstream edge, bottom surface, downstream edge and the inner surface of the compressor house is continuous.  See Annotated Fig. 2 of Tomita et al. below.

    PNG
    media_image2.png
    612
    616
    media_image2.png
    Greyscale

Annotated Fig. 2 of Tomita et al.
With regard to claim 2, insofar as claim 2 is definite, Tomita et al. discloses the turbocharger according to claim 1, wherein the indent comprises a circumferential groove (paragraph [0002]).
With regard to claim 16, insofar as claim 16 is definite, Tomita et al. discloses a compressor housing having an inner surface defining a flow path between an inlet and an outlet of the compressor housing (12) and being configured to support a compressor wheel (14) therein, the inner surface comprising an indent (Fig. 2) having a portion (34) that is located upstream of the compressor wheel (14) in an assembled configuration and undercut into the housing towards the inlet (12), the indent (Fig. 2) comprising:
a downstream edge leading into the indent and located at a first transverse plane, P1, of the inlet;
a bottom surface defining the extent by which the indent (Fig. 2) is undercut towards the inlet, the bottom surface being spaced axially upstream of P1 by a distance L2;
an upstream edge located at a second transverse plane of the inlet, the second transverse plane being spaced axially upstream of P1 by a distance L3, wherein L3 is less than distance L2; and
wherein the transition between the upstream edge, bottom surface, downstream edge and the inner surface of the compressor house is continuous.  See Annotated Fig. 2 of Tomita et al. above.
With regard to claim 17, insofar as claim 17 is definite, Tomita et al. discloses a vehicle having a turbocharger, the turbocharger comprising: 
a housing (12) having an inner surface defining a flow path between an inlet and an outlet of a compressor (4) of the turbocharger; and 
a compressor wheel (14) supported within the housing (12), the inner surface comprising an indent (Fig. 2) having a portion (34) that is located upstream of the compressor wheel (14) and undercut into the housing (12) towards the inlet, the indent (Fig. 2) comprising:
a downstream edge leading into the indent and located at a first transverse plane, P1, of the inlet;
a bottom surface defining the extent by which the indent (Fig. 2) is undercut towards the inlet, the bottom surface being spaced axially upstream of P1 by a distance L2;
an upstream edge located at a second transverse plane of the inlet, the second transverse plane being spaced axially upstream of P1 by a distance L3, wherein L3 is less than distance L2; and
wherein the transition between the upstream edge, bottom surface, downstream edge and the inner surface of the compressor house is continuous.  See Annotated Fig. 2 of Tomita et al. above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollnbuchner et al.
With regard to claim 4, insofar as claim 4 is definite, Hollnbuchner et al. teaches all of the limitations except for wherein L1 is in the range of 0mm to 35mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that L1 is in the range of 0mm to 35mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant has not disclosed that having L1 in the range of 0mm to 35mm solves any stated problem or is for any particular purpose and it appears that the apparatus of Hollnbuchner et al. would perform equally well with having L1 in the range of 0mm to 35mm as claimed by Applicant.  As evidenced by paragraphs [0030], [0031], [0033] and [0034], all of the distances disclosed are disclosed as approximate, providing evidence that the values are not critical to the operation of the invention.
With regard to claim 6, insofar as claim 6 is definite, Hollnbuchner et al. teaches all of the limitations except for wherein L2 is in the range of 3mm to 30mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that L2 is in the range of 3mm to 30mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant has not disclosed that having L2 in the range of 3mm to 30mm solves any stated problem or is for any particular purpose and it appears that the apparatus of Hollnbuchner et al. would perform equally well with having L2 in the range of 3mm to 30mm as claimed by Applicant.  As evidenced by paragraphs [0030], [0031], [0033] and [0034], all of the distances disclosed are disclosed as approximate, providing evidence that the values are not critical to the operation of the invention.
With regard to claim 9, insofar as claim 9 is definite, Hollnbuchner et al. teaches the turbocharger according to claim 8, wherein the at least partially circular profile has a center of radius located at a third transverse plane of the inlet, the third transverse plane being spaced axially upstream of the first transverse plane of the compressor by a distance L4.
Hollnbuchner et al. does not disclose wherein L4 is in the range of 2mm to 20mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that L4 is in the range of 2mm to 20mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant has not disclosed that having L4 in the range of 2mm to 20mm solves any stated problem or is for any particular purpose and it appears that the apparatus of Hollnbuchner et al. would perform equally well with having L4 in the range of 2mm to 20mm as claimed by Applicant.  As evidenced by paragraphs [0030], [0031], [0033] and [0034], all of the distances disclosed are disclosed as approximate, providing evidence that the values are not critical to the operation of the invention.
Claims 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al.
With regard to claim 4, insofar as claim 4 is definite, Tomita et al. discloses all of the limitations except for wherein L1 is in the range of 0mm to 35mm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that L1 is in the range of 0mm to 35mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant has not disclosed that having L1 in the range of 0mm to 35mm solves any stated problem or is for any particular purpose and it appears that the apparatus of Tomita et al. would perform equally well with having L1 in the range of 0mm to 35mm as claimed by Applicant.  As evidenced by paragraphs [0030], [0031], [0033] and [0034], all of the distances disclosed are disclosed as approximate, providing evidence that the values are not critical to the operation of the invention.
With regard to claim 5, insofar as claim 5 is definite, Tomita et al. teaches the turbocharger according to claim 1, the indent comprising a downstream edge (leading into the indent and) located at a first transverse plane of the inlet, the first transverse plane being spaced axially downstream of a leading edge of a vane of the compressor wheel by a distance L1'.  This is true of indents 30 and 32 as shown in Fig. 2.
Tomita et al. does not disclose wherein L1’ is in the range of 0mm to 5mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that L1’ is in the range of 0mm to 5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant has not disclosed that having L1’ in the range of 0mm to 5mm solves any stated problem or is for any particular purpose and it appears that the apparatus of Tomita et al. would perform equally well with having L1’ in the range of 0mm to 35mm as claimed by Applicant.  As evidenced by paragraphs [0030], [0031], [0033] and [0034], all of the distances disclosed are disclosed as approximate, providing evidence that the values are not critical to the operation of the invention.
With regard to claim 6, insofar as claim 6 is definite, Tomita et al. discloses all of the limitations except for wherein L2 is in the range of 3mm to 30mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that L2 is in the range of 3mm to 30mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant has not disclosed that having L2 in the range of 3mm to 30mm solves any stated problem or is for any particular purpose and it appears that the apparatus of Tomita et al. would perform equally well with having L2 in the range of 3mm to 30mm as claimed by Applicant.  As evidenced by paragraphs [0030], [0031], [0033] and [0034], all of the distances disclosed are disclosed as approximate, providing evidence that the values are not critical to the operation of the invention.
With regard to claim 9, insofar as claim 9 is definite, Tomita et al. teaches the turbocharger according to claim 1, wherein the at least partially circular profile has a center of radius located at a third transverse plane of the inlet, the third transverse plane being spaced axially upstream of the first transverse plane of the compressor by a distance L4.
Tomita et al. does not disclose wherein L4 is in the range of 2mm to 20mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that L4 is in the range of 2mm to 20mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant has not disclosed that having L4 in the range of 2mm to 20mm solves any stated problem or is for any particular purpose and it appears that the apparatus of Tomita et al. would perform equally well with having L4 in the range of 2mm to 20mm as claimed by Applicant.  As evidenced by paragraphs [0030], [0031], [0033] and [0034], all of the distances disclosed are disclosed as approximate, providing evidence that the values are not critical to the operation of the invention.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollnbuchner et al. in view of USPAP 2010/0098532 (Diemer et al. hereinafter).
With regard to claim 10, insofar as claim 10 is definite, Hollnbuchner et al. discloses all of the limitations except for wherein the at least partially circular profile intersects the inner surface of the inlet.
Diemer et al. teaches a compressor housing (Title) with an indent (275) having a partially circular profile (Fig. 4) wherein the partially circular profile intersects the inner surface of the inlet (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Hollnbuchner et al. by providing that the at least partially circular profile intersects the inner surface of the inlet as taught in Diemer et al. for the purposes of reducing compressor stall noise (paragraph [0029] of Diemer et al.).
With regard to claim 11, insofar as claim 11 is definite, the Hollnbuchner et al. modification with regard to claim 10 discloses all of the limitations except for wherein the radius of the at least partially circular profile is in the range of 1mm to 10mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that the radius of the at least partially circular profile is in the range of 1mm to 10mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant has not disclosed that having the radius of the at least partially circular profile is in the range of 1mm to 10mm solves any stated problem or is for any particular purpose and it appears that the apparatus of the Hollnbuchner et al. modification with regard to claim 10 would perform equally well with having the radius of the at least partially circular profile is in the range of 1mm to 10mm as claimed by Applicant.  As evidenced by paragraphs [0030], [0031], [0033] and [0034], all of the distances disclosed are disclosed as approximate, providing evidence that the values are not critical to the operation of the invention.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. in view of USPAP 2010/0098532 (Diemer et al. hereinafter).
With regard to claim 10, insofar as claim 10 is definite, Tomita et al. discloses all of the limitations except for wherein the at least partially circular profile intersects the inner surface of the inlet.
Diemer et al. teaches a compressor housing (Title) with an indent (275) having a partially circular profile (Fig. 4) wherein the partially circular profile intersects the inner surface of the inlet (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Tomita et al. by providing that the at least partially circular profile intersects the inner surface of the inlet as taught in Diemer et al. for the purposes of reducing compressor stall noise (paragraph [0029] of Diemer et al.).
With regard to claim 11, insofar as claim 11 is definite, the Tomita et al. modification with regard to claim 10 discloses all of the limitations except for wherein the radius of the at least partially circular profile is in the range of 1mm to 10mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that the radius of the at least partially circular profile is in the range of 1mm to 10mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant has not disclosed that having the radius of the at least partially circular profile is in the range of 1mm to 10mm solves any stated problem or is for any particular purpose and it appears that the apparatus of the Tomita et al. modification with regard to claim 10 would perform equally well with having the radius of the at least partially circular profile is in the range of 1mm to 10mm as claimed by Applicant.  As evidenced by paragraphs [0030], [0031], [0033] and [0034], all of the distances disclosed are disclosed as approximate, providing evidence that the values are not critical to the operation of the invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/           Primary Examiner, Art Unit 3745